     Case 3:17-cv-02418-BTM-KSC Document 83 Filed 10/23/20 PageID.1165 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    H.S., a minor, by and through his mother         Case No.: 3:17-cv-02418-BTM-KSC
      and natural guardian, SAMANTHA
12
      PARDE,                                           ORDER SEALING PETITION FOR
13                               Plaintiff,            APPROVAL OF A MINOR’S
                                                       COMPROMISE AND RELATED
14    v.                                               EXHIBITS
15
      UNITED STATES OF AMERICA, and
                                                       [Doc. No. 80]
16    DOES 1 through 10, inclusive,
17                               Defendants.
18
19
20          Before the Court is plaintiff’s Unopposed Motion for a Court Order Sealing the
21    Record for a Minor’s Compromise. Doc. No. 80. The Court will construe this as a
22    Motion to Seal the documents conditionally lodged under seal at Docket Number 82,
23    which consist of the parties’ Joint Petition and Stipulation for Approval of Minor’s
24    Compromise and Release of Claims and supporting exhibits (collectively, the “lodged
25    documents”). Having reviewed the documents, and for the following reasons, the Court
26    GRANTS the Motion to Seal.
27          The Ninth Circuit recognizes the public’s “‘general right to inspect and copy
28    public records and documents, including judicial records and documents.’” Kamakana v.

                                                   1
                                                                             3:17-cv-02418-BTM-KSC
     Case 3:17-cv-02418-BTM-KSC Document 83 Filed 10/23/20 PageID.1166 Page 2 of 2



1     City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.2006) (citations omitted).
2     However, the “strong presumption” of public access can be overcome where a litigant’s
3     competing privacy interests create “compelling reasons” to keep information from public
4     view. Id. at 1178-79.
5            Here, the lodged documents are replete with sensitive information that plaintiff is
6     entitled to keep private. The lodged documents describe in detail plaintiff’s injuries, past
7     medical treatment and expected future care. Such personal and family matters tip the
8     balance in favor of sealing. See Covert v. City of San Diego, No. 15-CV-2097-AJB
9     (WVG), 2016 WL 7117364, at *3 (S.D. Cal. Dec. 6, 2016). The lodged documents also
10    specify the amount of the settlement and other “personal financial information” of the
11    type that is “universally presumed to be private, not public.” Sec. Exch. Comm’n v. Total
12    Wealth Mgmt., Inc., No. 15-cv-0226-BAS-DHB, 2017 WL 42689, at *2 (S.D. Cal. Jan.
13    30, 2017) (collecting cases) (citations omitted). The Court further finds that there is
14    enough identifying information in the lodged documents that simply using plaintiff’s
15    initials will not adequately protect his privacy. See McMillan v. Chaker, No. 16cv2186-
16    WQH-MDD, 2017 WL 4417686, at *2 (S.D. Cal. Oct. 2, 2017) (sealing documents
17    where identifying information “could become a vehicle for improper purposes”). Thus,
18    the Court finds that plaintiff’s privacy interest outweighs the public’s right to access and
19    inspect the lodged documents.
20           Accordingly, the Court GRANTS the Motion to Seal. The Clerk of Court is
21    directed to file the documents lodged at Docket Number 82 under seal in their entirety.1
22           IT IS SO ORDERED.
23    Dated: October 23, 2020
24
25
26
27
      1
        The Court finds plaintiff’s request to seal “any Order of Approval” regarding the minor’s compromise
28    is premature, but will assess the need to seal its Order at the appropriate time. Doc. No. 80 at 3.

                                                         2
                                                                                       3:17-cv-02418-BTM-KSC
